787 F.2d 594
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WINDSOR MOLD, INC., A CANADIAN CORPORATION, Plaintiff-Appellant,v.COLT INDUSTRIES OPERATING CORP., A DELAWARE CORPORATION,Defendant-Appellee,APPLIED MANUFACTURING SYSTEMS, INC., Defendant.
85-2018
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  KENNEDY, CONTIE and RYAN, Circuit Judges.


1
This matter is before the Court on the motion of the appellee, Colt Industries Operating Corp., to dismiss the appeal for lack of jurisdiction.  The appellant has responded in opposition thereto.


2
The appellant, Windsor Mold, Inc., filed a notice of appeal on December 12, 1985, from an order entered by the district court on November 13, 1985.


3
The appellant argues that the ability of Colt Industries Operating Corp. to contest the appeal is open to question because the issues on appeal pertain to Applied Manufacturing Systems, Inc.  However, this Court may raise jurisdictional issues at any time.  Ambrose v. Welch, 729.  F.2d 1084 (6th Cir. 1984).


4
The district court specifically stated that the order of November 13, 1985, was not a final judgment under the provisions of Federal Rule of Civil Procedure 54(b).  There are claims left to be adjudicated in the district court, and the court did not certify that an appeal could be taken.  See 28 U.S.C. Sec. 1292(b).  The right of appeal may be exercised only when final judgment disposing of the case in its entirety has been rendered.  Catlin v. United States, 324 U.S. 229, 233 (1945).  Moody v. Kapica, 548 F.2d. 133 (6th Cir. 1976).


5
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed as being prosecuted from a nonappealable interlocutory order.